882 F.2d 217
Jeffrey Harold NEHER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1275.
United States Court of Appeals,Sixth Circuit.
Aug. 18, 1989.

On Appeal from the United States Tax Court.
Eric M. Lieberman, Leonard B. Boudin, Rabinowitz, Boudin, Standard, Krinsky & Lieberman, P.C., New York City, Michael J. Graetz, argued, New Haven Conn., for petitioner-appellant.
Fred T. Goldberg, Chief Counsel, Jean Owens, I.R.S., Michael L. Paup (Lead Counsel), Roger M. Olsen, Tax Div., Dept. of Justice, Washington, D.C., Robert S. Pomerance, David M. Moore, argued, Gary R. Allen, William S. Rose, Jr., for respondent-appellee.
Lee Boothby, Berrien Springs, Mich., for Americans United Separation Church, amicus curiae.
Before JONES, WELLFORD and BOGGS, Circuit Judges.


1
On June 5, 1989, the Supreme Court rendered its decision in Hernandez v. Commissioner, --- U.S. ----, 109 S. Ct. 2136, 104 L. Ed. 2d 766 (1989).  In light of Hernandez, we accordingly grant the Respondent's petition for rehearing, deny the Petitioner's motion for remand, vacate our prior decision in Neher v. Commissioner, 852 F.2d 848 (6th Cir.1988), and affirm the Tax Court's decision denying Neher's federal tax deductions.